UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1285


VERONICA M. JOHNSON,

                    Plaintiff - Appellant,

             v.

DOUGLAS B. OTTINGER; AUNDRIA DELORES FOSTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:18-cv-00625-AWA-RJK)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veronica Moody Johnson, Appellant Pro Se. Blaire Hawkins O’Brien, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Veronica Moody Johnson appeals the district court’s order denying relief on her 42

U.S.C. § 1983 (2018) complaint and denying her motion to amend. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Johnson v. Ottinger, No. 2:18-cv-00625-AWA-RJK (E.D. Va. Feb. 26,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2